UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1286


THADDEUS MOORE,

                  Plaintiff - Appellant,

             v.

DR. HECTOR COLLISON, Estate of,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-00286-JFM)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thaddeus Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thaddeus Moore appeals the district court’s dismissal

for   failure   to   state   a   claim   of   Moore’s    medical   malpractice

practice   suit.       We    have   reviewed    the     record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Moore v. Estate of Collison, Case No.

1:09-cv-00286-JFM (D. Md. Feb. 13, 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                         2